                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                        Case No. 18-cr-52-pp
      v.

EDUARDO R. ALVAREZ,

                  Defendant.
______________________________________________________________________________

  ORDER REQUIRING DEFENDANT TO SUBMIT AUTHORITY REGARDING
                     TRANSFER TO FEDERAL CUSTODY
______________________________________________________________________________

      On July 30, 2018, the defendant entered his guilty plea. Dkt. No. 54. At

the end of that hearing, counsel for the defendant informed the court that,

while the defendant was in state custody on pending state charges, he would

like to be in federal custody. Dkt. No. 53 (audio recording of hearing). The court

responded that this was an “interesting” issue, and wondered how that might

work. The court asked the prosecutor (at that hearing, AUSA Laura Kwaterski)

whether she was aware if the court had the authority to order the defendant

placed in federal custody. The prosecutor confirmed that the defendant was in

federal court under a writ, indicated that she was not sure of the status of the

defendant’s state cases (they were pending then, and they remain pending

now), and indicated that there might be a need for a waiver of the Interstate

Agreement on Detainers and communication with the Marshal Service. Id. The

court responded that it would look at the Interstate Agreement on Detainers

but said that it could not order the defendant be placed in federal custody that
                                        1
day because it was not sure of its authority or the appropriate procedures. The

court said it would “look into it.” Id.

      On December 18, 2018, the court sentenced the defendant to serve

twenty months on Count One and sixty months on Count Two, to run

consecutively to the sentence imposed in Count One. Dkt. Nos. 75 (audio), 77.

The court ordered that the twenty-month sentence on Count One would run

concurrently to whatever sentences the defendant receives in the pending

state-court cases. Id. At the end of the hearing, the defendant asked the court

if he could now be placed in federal custody. The court admitted having a

vague recollection of having discussed this issue at the change-of-plea hearing,

but stated that it would have to find out whether it had the authority to do

what the defendant asked. Defense counsel told the court that, according to his

notes, the court had said at the change-of-plea hearing that it would place the

defendant in federal custody after sentencing. The prosecutor (AUSA Maggie

Honrath) reported that according to the notes of her colleague, AUSA

Kwaterski, the court had indicated that it would have to look into it.

      The court has reviewed the audio of the July 30, 2018 change-of-plea

hearing; it recounted the substance of that hearing above. The court has not

ever told the defendant that it would place him in federal custody. The court

has indicated—twice—that it would need to look into the issue.

      Since the sentencing hearing, the court has reviewed the Interstate

Agreement on Detainers, 18a U.S.C. §§1-9. It is not certain that that agreement

is the mechanism for accomplishing the relief the defendant is seeking. “The

                                          2
Agreement provides for expeditious delivery of the prisoner to the receiving

State for trial prior to termination of his sentence in the sending State. And it

seeks to minimize the consequent interruption of the prisoner’s ongoing prison

term.” Alabama v. Bozeman, 533 U.S. 146, 148 (2001). It imposes obligations

on prosecutors who lodge detainers, and it gives prisoners the ability to

demand speedy resolution of the matter that gave rise to the detainer (and to

their absence from the place where they are serving their sentence).

      This case does not involve a prisoner who, while serving a sentence in

one jurisdiction, was “loaned” to another jurisdiction to face trial as the result

of a detainer. In this case, the defendant was in state custody as a pretrial

detainee, facing several pending state charges, when the federal grand jury

returned an indictment against him. Those state charges have not yet been

resolved. His federal case has been resolved. The question is whether, prior to

the Bureau of Prisons designating the defendant to his place of incarceration,

this court has the authority to order that the defendant be transferred from

state custody to federal custody. The state charges came first. The defendant

was in state custody at the time he was indicted in this case. He appeared in

this court “on loan” from the state. The state charges that resulted in his being

in custody have not been resolved.

      “The chief rule which preserves our two systems of courts from actual

conflict of jurisdiction is that the court which first takes the subject-matter of

the litigation into its control . . . must be permitted to exhaust its remedy, to

attain which it assumed control, before the other court shall attempt to take it

                                         3
for its purpose.” Ponzi v. Fessenden, 258 U.S. 254, 260 (1922). “The law is

clear in this Circuit that, if a defendant is in state custody and he is turned

over to federal officials for federal prosecution, the state government’s loss of

jurisdiction is only temporary. The prisoner will be returned to state custody at

the completion of the federal proceedings or the federal sentence if the federal

government wishes to execute it immediately.” Casey v. Civiletti, 621 F.2d 691,

693 (5th Cir. 1980) (citations omitted). “A person who has violated the criminal

statutes of both the federal and state governments may not complain of the

order in which he is tried or punished for such offenses,” and “[a] state which

first acquires custody may ‘lend’ a prisoner to the federal government in order

to afford him a speedy trial and for the convenience of the witnesses.” U.S. ex

rel. v. Moses, 232 F.2d 147, 150 (7th Cir. 1956) (citations omitted).

      As to when the federal government wishes to execute the defendant’s

sentence: A federal sentence “commences on the date the defendant is received

in custody awaiting transportation to . . . the official detention facility at which

the sentence is to be served.” 18 U.S.C. §3585(a). It is up to the Attorney

General, through the Bureau of Prisons, to imprison federal offenders—to

determine when their sentences commence, and where they will serve them.

United States v. Wilson, 503 U.S. 329, 331 (1992) (citing 18 U.S.C. §3621). In

holding that district courts do not have the authority to determine credit at the

time of sentencing, the Supreme Court said, “At sentencing, the District Court

only could have speculated about the amount of time that [the defendant]

would spend in detention prior to the commencement of his sentence; the court

                                         4
did not know when the state-court proceedings would end or when the federal

authorities would take [the defendant] into custody.” Id. at 334. The

implication is that the defendant’s federal sentence will begin when the

Attorney General decides to take him into custody for transportation to his

designated facility.

      Thus far, the court has found no cases indicating that a district court

has the authority to order someone awaiting resolution of state charges that

were lodged before the federal charges issued to “transfer” the defendant into

federal custody. If the defendant can provide the court with authority

supporting his request, the court will be happy to review it.

      The court ORDERS that, if the defendant has case law or statutory law

indicating that this court has the authority to order him to be held in federal

custody while his state charges are pending, and before the Bureau of Prisons

collects him for transportation to his designated facility, he shall file a

memorandum of that authority by the end of the day on Friday, January 11,

2019. If the defendant files such a memo, the court will give the government an

opportunity to review it and respond. If the court does not receive such a memo

by the end of the day on January 11, 2019, the court will take no further

action on the defendant’s request.

      Dated in Milwaukee, Wisconsin this 20th day of December, 2018.

                                BY THE COURT:


                                _____________________________________
                                HON. PAMELA PEPPER
                                United States District Judge
                                          5
